Citation Nr: 0930843	
Decision Date: 08/18/09    Archive Date: 08/27/09

DOCKET NO.  06-23 761	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a claimed right leg 
disorder.

2.  Entitlement to service connection for a claimed cervical 
spine disorder.

3.  Entitlement to service connection for a claimed bilateral 
shoulder disorder.

4.  Entitlement to service connection for a claimed bilateral 
knee disorder.

5.  Entitlement to service connection for a claimed bilateral 
ankle disorder.

6.  Entitlement to service connection for claimed headaches.

7.  Entitlement to service connection for claimed insomnia, 
to include as secondary to the Veteran's service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Jackson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1976 to 
September 1978.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a rating decision 
issued by the RO.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

The Board observes that during service the Veteran fell 10 
feet down a ravine while performing night maneuvers while 
stationed in Okinawa, Japan in April 1977.  The Veteran 
contends his claimed disorders are the result of this in-
service injury.  In addition, the Board notes that the 
Veteran received treatment during service for complaints of 
pain in the knees ongoing for 5 weeks (April 1976) and in the 
left ankle, radiating from the low back (May 1977).  

In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the United 
States Court of Appeals for Veterans Claims (Court) addressed 
the four elements that must be considered in determining 
whether a VA medical examination must be provided as required 
by 38 U.S.C.A. § 5103A.  

Specifically, the Court held that the third element, 
indication the current disability or symptoms may be 
associated with service, establishes a low threshold and 
requires only that the evidence "indicates" that there 
"may" be a nexus between the two.  

The Court further held that types of evidence that 
"indicate" a current disability may be associated with 
service include medical evidence that suggest a nexus but is 
too equivocal or lacking in specificity to support a decision 
on the merits, or credible evidence of continuity of 
symptomatology such as pain or other symptoms capable of lay 
observation. 

Despite the Veteran's contentions, he has not been afforded a 
VA examination, with an opinion as to the etiology of his 
claimed disorders as is "necessary" under 38 U.S.C.A. 
§ 5103A(d).  See McLendon supra.  The Board is aware that the 
Veteran was afforded a VA examination addressing his spine 
disabilities in April 2005; however, this examination did not 
offer an opinion regarding the etiology of the diagnosed 
cervical spine disability.  In this regard, VA regulations 
provide that where "the [examination] report does not contain 
sufficient detail, it is incumbent upon the rating board to 
return the report as inadequate for evaluation purposes." 38 
C.F.R. § 4.2 (2005); see 38 C.F.R. § 19.9 (2005).  Where the 
Board makes a decision based on an examination report that 
does not contain sufficient detail, remand is required by the 
courts "for compliance with the duty to assist by conducting 
a thorough and contemporaneous medical examination." Goss v. 
Brown, 9 Vet. App. 109, 114 (1996); Stanton v. Brown, 5 Vet. 
App. 563, 569 (1993).  For these reasons, VA examinations 
addressing the claimed disorders are necessary.  

With regard to the Veteran's claim for insomnia, to include 
as secondary to service-connected disabilities, the Board 
notes that a disability which is proximately due to, or 
results from, another disease or injury for which service 
connection has been granted shall be considered a part of the 
original condition.  38 C.F.R. § 3.310(a).  Specifically, 
when aggravation of a disease or injury for which service 
connection has not been granted is proximately due to, or the 
result of, a service-connected condition, the veteran shall 
be compensated for the degree of disability over and above 
the degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439, 448 (1995).  Any increase in 
severity of a nonservice-connected disease or injury that is 
proximately due to or the result of a service-connected 
disease or injury, and not due to the natural progress of the 
nonservice-connected disease, will be service connected.  
38 C.F.R. § 3.310(b).

Given the action taken herein, a decision regarding the 
claimed insomnia cannot be reached without disposition of the 
other claims.  See Harris v. Derwinski, 1 Vet. App. 180, 183 
(1991) (two issues are "inextricably intertwined" when they 
are so closely tied together that a final Board decision on 
one issue cannot be rendered until the other issue has been 
considered).  Further, given the Veteran's contentions, the 
Board finds that the Veteran should be afforded a VA 
examination to address the etiology of his claimed insomnia.  
See McLendon supra.

Accordingly, the case is REMANDED for the following actions:

1.  A letter should be sent to the 
Veteran explaining, in terms of 
38 U.S.C.A. §§ 5103 and 5103A (West 2002 
& Supp. 2009), the need for additional 
evidence regarding his claims.  The 
letter should reflect all appropriate 
regulations and legal guidance.  See 38 
C.F.R. § 3.310(a),(b) (2008); see also 
Allen v. Brown, 7 Vet. App. 439, 448 
(1995); Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).

2.  The RO should take appropriate steps 
to contact the Veteran in order to have 
him provide information referable to all 
treatment received for the claimed 
disorders since service.  Based on the 
response, the RO should undertake all 
indicated action to obtain copies of all 
clinical records from any previously un-
identified treatment source.  The Veteran 
should also be informed that he can 
submit evidence to support his claims.

3.  The Veteran should be afforded VA 
examination(s) by the appropriate 
physician(s) to determine the nature and 
likely etiology of the claimed right leg, 
cervical spine, bilateral shoulder, 
bilateral knee, bilateral ankle and 
headache disorders.  

The Veteran's claims folder must be made 
available for the physician's review 
prior to the entry of any opinion.  A 
notation to the effect that this record 
review took place should be included in 
the examiner's report.  All indicated 
tests and studies are to be performed.  

Based on a review of the claims file and 
the clinical findings of the examination, 
the examiner should opine as to whether 
the Veteran has current right leg, 
cervical spine, bilateral shoulder, 
bilateral knee, bilateral ankle and 
headache disorders that at least as 
likely as not (e.g., a 50 percent or 
greater likelihood) had their clinical 
onset due to injury sustained in service 
(namely falling 10 feet down a ravine).  
A complete rationale should be given for 
all opinions and conclusions reached.  

4.  The Veteran should also be afforded a 
VA examination by the appropriate 
physician to determine, if possible, the 
etiology of any insomnia, if present.  
The Veteran's claims folder must be made 
available for the physician's review 
prior to the entry of any opinion.  A 
notation to the effect that this record 
review took place should be included in 
the examiner's report.  All indicated 
tests and studies are to be performed.  
Following the examination, the examiner 
is requested to provide an opinion as the 
following questions (assuming that the 
pathology is found):

(a.)	Is it at least as likely as 
not (50 percent chance or 
better) that the Veteran has 
current insomnia due to or 
the result of the service-
connected lumbar spine 
disability (or any other 
claimed disorder found to be 
related to service) or is 
otherwise related to active 
service?
  
(b.)	If not, then is the claimed 
insomnia aggravated (i.e., 
worsened beyond its natural 
progression) by the Veteran's 
service-connected lumbar 
spine disability (or any 
other claimed disorder found 
to be related to service)?  
If so, the examiner should 
attempt to objectively 
quantify the degree of 
aggravation above and beyond 
the level of impairment had 
no aggravation occurred.

If there is no relationship between the 
insomnia and the lumbar spine disability 
(or any other claimed disorder found to 
be related to service), that should be 
set out specifically.  A complete 
rationale should be given for all 
opinions and the conclusions.

5.  After completion of the above 
development, the Veteran's claims should 
be readjudicated.  If the determinations 
remain adverse to the Veteran, he and his 
representative should be furnished with a 
Supplemental Statement of the Case and 
given an opportunity to respond thereto. 

Then, if indicated, this case should be returned to the Board 
for the purpose of appellate disposition.  The Veteran has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




